Title: To Thomas Jefferson from Christopher Ellery, 28 May 1801
From: Ellery, Christopher
To: Jefferson, Thomas


               
                  Sir—
                  Newport May 28th. 1801
               
               Having no other claim to your attention than an appointment to the vacancy in the Senate, occasioned by the resignation of Mr. Green, I can hardly assume courage to introduce myself to your notice, but trusting to your acknowledged condescension I venture to address you on a subject which requires an earlier intrusion on your precious moments than I contemplated—It was understood that Mr. Barns was appointed district judge under circumstances which would tend to postpone, till the meeting of Congress, the appointment of a district attorney in his stead, and of course it did not appear to be necessary, even if it were proper, to propose any gentleman for the office before that time, when I should have the pleasure of waiting on the President in person, but Mr. Barns informs me that he accepts fully the place of district judge and that therefore it is probable a district attorney will be named immediately—and further Mr. Barns mentions that several young gentlemen of Providence have already procured recommendations for the office—
               Receiving this information I hasten to name Asher Robbins esquire of Newport, an old practitioner as well qualified to discharge the duties of district attorney—Mr. Robbins is of most respectable standing as a lawyer—his acquirements give him a just claim to the honors of his profession—indeed if legal accomplishments—if superior talents are to weigh in the appointment of district attorney, none of his brothers are to be balanced with him—Your friends Sir in Newport and throughout the State generally will be highly gratified by the appointment of Mr. Robbins—for my own part I should accuse myself of want of regard for the interest of my Country did I not bear testimony to his great merits and express my warm wishes for his elevation to the post of district attorney—  Sincerity obliges me to declare that Mr. Robbins was not one of the political friends of Mr. Jefferson and justice bids me add that there was not one such character to be found among our attornies—I should have passed over this disagreeable fact were I not writing to Mr. Jefferson—to him who loves to do good to his opponents—but I would represent truly the character of the man whom I recommend and conceal nothing unfavorable—
               Actuated by these considerations I ought to make known a circumstance which may possibly influence me in some measure on this occasion but which as I hope will not tend to lessen Mr. Robbins in your friendly estimation—Mr. Robbins married my sister—If this incident however or any other shall operate against my friend and brother I request permission to be heard in his favor, persuaded that every the most satisfactory reasons for his appointment in preference to others can be produced—
               Young and inexperienced, I rely Sir on your kindness to suggest every excuse for my awkward appearance And I beg you to believe me to be with all respect your most obedient servant—
               
                  
                     Christ. Ellery
                  
               
            